Curia.

It appears from the face of the counts upon which the verdict was rendered, that this cannot be one of the cases to which any of the exceptions in the statute apply. These are confined to trespasses on the lands of the state, or the commons of some city or tozm. The action, in the first case, must be brought in the name of the overseers of the poor ; in the second, in the name of the corporation, of the city, or trustees of the town, &c.
*586As to the other objection, the 2d and 3d counts, upoh tvhich the verdict Was taken, allege no other trespass than the cutting and carrying away the timber, atid refer expressly'to the statute. It was not competent, therefore, for the plaintiff to give evidence of any other trespass oí damage ; and the damages assessed by the jury must be the 'sjmgle-Dalue of the timber, and that only.
Motion granted*